t c memo united_states tax_court m maureen polsby petitioner v commissioner of internal revenue respondent docket no filed date m maureen polsby pro_se lindsey d stellwagen for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john j pajak pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge pajak special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure the issues for decision are whether petitioner is entitled to schedule c deductions whether petitioner is entitled to charitable_contribution deductions and whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file a return some of the facts have been stipulated and are so found petitioner resided in washington d c at the time the petition was filed during petitioner was a self-employed medical doctor with a specialty in neurology petitioner operated her medical practice in her home_office petitioner's home_office occupied one-third of her house also during petitioner reviewed disability claims for the social_security administration ssa as a consultant petitioner was required to review the disability claims on ssa's premises located in baltimore maryland the majority of petitioner's gross_income for resulted from her activity as a consultant for the ssa she saw a few patients in her home_office on schedule c profit or loss from business petitioner reported gross_income from her medical practice and consulting work for the ssa in the total amount of dollar_figure and claimed the following deductions car and truck expenses depreciation and sec_179 expense dollar_figure deduction big_number insurance mortgage interest office expense big_number big_number repairs and maintenance taxes and license sec_809 travel meals and entertainment travel meals and entertainment utilities other expenses business meetings secretarial medical books dues conferences telephone security system total big_number big_number big_number big_number big_number dollar_figure in the notice_of_deficiency respondent disallowed the claimed dollar_figure in schedule c deductions adjusted petitioner's self-employment_tax and its corresponding deduction adjusted petitioner's schedule a deductions due to the adjustment to her adjusted_gross_income and determined that petitioner is liable for an addition_to_tax under sec_6651 basically this is a substantiation case deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate any deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must keep sufficient records to establish the amount of the deductions sec_6001 when a taxpayer fails to keep records but a court is convinced that deductible expenditures were incurred the court may make an approximation bearing heavily upon the taxpayer whose inexactitude is of her own making 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the taxpayer presents evidence sufficient to provide some rational basis upon which estimates may be made 85_tc_731 nor may a cohan estimate be made of expenses that are subject_to the substantiation requirements of sec_274 sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business whether an expenditure is ordinary and necessary is a question of fact 320_us_467 however no deduction shall be allowed for personal living or family_expenses sec_262 sec_274 imposes stringent substantiation requirements for the deduction of travel_expenses including meals_and_lodging while away from home entertainment_expenses gift_expenses and expenses of certain listed_property defined under sec_280f such as an automobile taxpayers must substantiate by adequate_records certain items in order to claim deductions such as the amount and place of each separate expenditure the property's business and total usage the date of the expenditure or use and the business_purpose for an expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date if an expense item comes within the requirements of sec_274 this court cannot rely on cohan v commissioner supra to estimate the taxpayer's expenses with respect to that item 50_tc_823 affd per curiam 412_f2d_201 2d cir petitioner contends that she incurred car and truck expenses as the result of her commutes to the ssa located in baltimore maryland at trial petitioner estimated that she made trips in averaging three or four trips a week using the standard mileage rate of cents we calculated that petitioner purportedly traveled about big_number miles dollar_figure cents after a review of the record we find that the record lacks any documentary_evidence to support petitioner's claimed car and truck expenses petitioner failed to maintain adequate_records such as a diary log book or trip sheets to evidence the distances she purportedly traveled in furtherance of her medical practice indeed petitioner admitted that she didn't keep a log of her trips to baltimore under the strict substantiation rules of sec_274 we hold that petitioner is not entitled to deduct car and truck expenses for with respect to insurance mortgage interest office expense repairs and maintenance travel utilities secretarial medical books dues conferences and security system petitioner introduced into evidence copies of receipts invoices billing statements and estimate worksheets in support of her claimed deductions on this record the court believes that petitioner was seeking to deduct many expenses that are personal living or family_expenses which are nondeductible under sec_262 nevertheless we allow petitioner to deduct the following rounded amounts insurance dollar_figure mortgage interest office expense repairs and maintenance travel utilitie sec_596 other expenses secretarial medical books dues conferences big_number security system total dollar_figure with respect to petitioner's claimed deductions for depreciation and sec_179 expense taxes and licenses meals and entertainment business meetings and telephone the record does not establish that such expenses were incurred or were ordinary and necessary business_expenses no credible documentary_evidence was introduced to support any of these claimed deductions further petitioner's testimony regarding these deductions was vague uncertain and untenable on several occasions petitioner admitted that she was unsure of the amounts of some of these claimed deductions and that she basically relied on her accountant to determine the amounts of her expenses we have stated on many occasions that this court is not bound to accept petitioner's self-serving unverified and undocumented testimony 87_tc_74 65_tc_87 thus we hold that petitioner is not entitled to these claimed deductions sec_170 allows a taxpayer to deduct charitable_contributions made during the taxable_year a charitable_contribution is a contribution or gift_for the use of an organization described in sec_170 sec_1 170a- a income_tax regs provides that a taxpayer making a charitable_contribution of money must maintain for each contribution the following i a cancelled check ii a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution a letter or other communication from the donee charitable_organization acknowledging receipt of a contribution and showing the date and amount of the contribution constitutes a receipt iii in the absence of a canceled check or receipt from the donee charitable_organization other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution the reliability of the written records is to be determined on the basis of all the facts and circumstances of a particular case sec_1_170a-13 income_tax regs factors indicating that the written records are reliable include the contemporaneous nature of the writing and the regularity of the taxpayer's recordkeeping procedures sec_1_170a-13 income_tax regs petitioner contends that she is entitled to a charitable_contribution_deduction in the amount of dollar_figure a carryover of excess charitable_contribution_deduction from of dollar_figure plus dollar_figure in cash contributions made in although petitioner listed separately the carryover of excess charitable_contribution from and the cash contributions on her schedule a under gifts to charity for some unexplained reason petitioner did not claim them as a charitable_contribution_deduction at trial petitioner stated that she is entitled to these deductions and an additional charitable_contribution_deduction for possessions including furniture that she donated to goodwill in with respect to petitioner's contention that she is entitled to deduct the carryover charitable_contribution from the dollar_figure in cash contributions and the additional contributions for possessions she donated to goodwill the record does not support her claims the record does not contain any evidence to establish that she was entitled to a charitable_contribution_deduction carryover in fact in direct conflict with the reference to a charitable_contribution_deduction carryover on her schedule a petitioner testified that although she did not exactly remember she believed that this dollar_figure is what was in my check register or slips i had the record does not contain any reliable written records which show the names of donees the dates of petitioner's alleged contributions and the amounts that petitioner purportedly donated sec_1_170a-13 income_tax regs we are not required to accept petitioner's testimony as gospel tokarski v commissioner supra on this record we hold that petitioner is not entitled to a charitable_contribution_deduction sec_6651 imposes an addition_to_tax for failure_to_file a return on time the addition i sec_5 percent for each month that the return is late not to exceed percent in order to avoid the addition_to_tax under sec_6651 a taxpayer must show both reasonable_cause and a lack of willful neglect 469_us_241 a failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file his return within the time prescribed by law united_states v boyle supra pincite the term 'willful neglect' implies a conscious intentional failure_to_file or reckless indifference to the obligation to file united_states v boyle supra pincite petitioner filed her federal_income_tax return on date petitioner contends that her failure to timely file her return was due to the overwhelming nature of what has been going on in her life petitioner asks the court to take into account her personal and professional circumstance eg the fact that she is a physician in solo practice that her medical career is in a state of turmoil and that she was involved in other litigation we do not find that such circumstances constitute reasonable_cause which would justify petitioner's failure to timely file her return cf estate of bevan v commissioner tcmemo_1989_256 on this record we conclude that petitioner failed to demonstrate that she exercised ordinary business care and prudence there is no evidence in the record that petitioner took any measures to ensure that her return would be timely filed accordingly we sustain respondent on this issue to the extent our findings above affect petitioner's self- employment_tax and its corresponding deduction and the schedule a deductions the parties shall address this in their rule_155_computations to reflect the foregoing decision will be entered under rule
